Exhibit 23.(a) Consent of Independent Registered Public Accounting Firm Mercantile Bank Corporation Grand Rapids, Michigan We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our reports dated February 28, 2014, relating to the consolidated financial statements and the effectiveness of Mercantile Bank Corporation’s internal control over financial reporting appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013. ( Signed manually ) BDO USA, LLP Grand Rapids, Michigan June 27, 2014
